t c memo united_states tax_court b albert and betty m holowinski petitioners v commissioner of internal revenue respondent docket no filed date scott m estill for petitioners robert a varra for respondent memorandum opinion powell special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners' federal income taxes and accuracy-related_penalties as follows years deficiencies sec_6662 penalties dollar_figure big_number big_number dollar_figure the issues are whether petitioners' antique glassware sales activity was engaged in for profit within the meaning of sec_183 and whether petitioners are liable for the accuracy-related_penalties pursuant to sec_6662 background petitioners resided in littleton colorado at the time they filed their petition the facts may be summarized as follows petitioner betty m holowinski obtained a high school degree and attended years of college where she studied political science petitioner b albert holowinski served in the united_states military for many years and after his military retirement worked in the aerospace industry during his military service he obtained a bachelor's degree in business and a master's degree in urban affairs in both petitioners had retired early that year mrs holowinski became interested in buying and selling victorian glassware she thought they could make money and that they would have fun traveling around to various antique shops and flea markets looking for the glass to gain some background knowledge mrs holowinski read a book entitled how to make money in antiques mr holowinski spoke with an accountant alan myers mr myers about bookkeeping and tax matters in date petitioners began buying antique glassware petitioners continued to purchase antique glassware throughout the years in issue focusing primarily on glass produced by a company named westmoreland glass westmoreland that conducted business from to petitioners traveled to antique conventions and to antique shops throughout the central united_states in search of westmoreland glassware petitioners' travels took them to various states including kansas ohio tennessee iowa nebraska oklahoma texas arkansas and illinois petitioners envisioned purchasing glassware for approximately to percent of its potential resale value during the taxable years and petitioners spent dollar_figure dollar_figure and dollar_figure respectively for glassware petitioners stored the glassware in their home placing the inexpensive pieces in their basement and the more valuable pieces upstairs where the temperature remained constant some glassware was displayed on the walls of various living areas of petitioners' home and in china cabinets mrs holowinski spent approximately hours per week on the antique glassware sales activity which petitioners called albe's antiques and mr holowinski spent to hours per week sales were generated by three methods through advertisements in antique newsletters newsletter sales at antique conventions by selling out of their hotel room and at auctions convention sales and by renting a showcase at the colorado antique gallery showcase sales sales were approximately evenly divided between the three methods while the bulk of the glassware collection was located in their home for security reasons petitioners never gave out their home telephone number or address rather petitioners paid dollar_figure a month plus a commission equal to percent of sales to rent the showcase which held approximately pieces of merchandise for and petitioners' sales from the three methods before paying commissions on showcase sales totaled dollar_figure dollar_figure and dollar_figure respectively petitioners kept detailed inventory records and a mileage log they maintained a separate bank account for albe's antiques in and part of but closed the account in to save money on fees petitioners insured their inventory on their homeowners' policy albe's antiques was licensed to do business and collect sales_tax in colorado petitioners did not prepare any financial statements or income projections for albe's antiques at the end of each taxable_year mr myers prepared petitioners' tax returns based on information petitioners provided to him petitioners have not prepared profit and loss statements for the years subsequent to those before the court mrs holowinski summarized the antique glassware sales activity as follows very few people know that we deal in antiques there's no sign at the house -- first of all because of where we live we couldn't have a business so the business is very low-keyed we keep a low profile and it's only through the mail or when we go on these conventions on their and federal_income_tax returns petitioners reported losses from the antique glassware sales activity in the amounts of dollar_figure dollar_figure and big_number respectively in summary the losses were computed as follows sales cost_of_goods_sold gross_profit expenses dollar_figure dollar_figure dollar_figure big_number commissions and fee sec_2 car truck travel all other expense sec_63 big_number big_number big_number big_number big_number big_number net_loss big_number big_number big_number in the notice_of_deficiency respondent determined that petitioners were not entitled to deductions for the net losses listed above because their antique glassware sales activity wa sec_2 the commission expenses are listed in the amounts reported on petitioners' tax returns for the years in issue we recognize that these numbers do not square with the reported sales figures and the formula provided by petitioners for computing commissions on showcase sales we speculate that petitioners may have sold some items and incurred commissions at auctions and at antique conventions they attended not engaged in for profit respondent further determined that petitioners were liable for an accuracy-related_penalty for each year in issue pursuant to sec_6662 for negligence or disregard of rules or regulations in addition respondent made certain computational adjustments as a result of the disallowance of the schedule c losses discussion a activity for profit sec_162 allows deductions for ordinary and necessary expenses in carrying_on_a_trade_or_business sec_183 generally provides that an individual's deductions attributable to an activity_not_engaged_in_for_profit shall only be allowed to the extent provided in sec_183 sec_183 generally limits the deductions from an activity_not_engaged_in_for_profit to the sum of otherwise allowable deductions and any other deductions attributable to the activity to the extent the gross_income from the activity exceeds the otherwise allowable deductions sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one for which deductions are allowable under sec_162 or under paragraph or of sec_212 the test for determining whether an individual is carrying_on_a_trade_or_business under sec_162 or whether an the computational adjustments affect the amount of petitioners' social_security_benefits that are taxable for certain years and petitioners' medical_expense_deduction for individual is engaged in an activity for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income under sec_212 is whether the individual is engaged in the activity with the predominant purpose and intention of making a profit 962_f2d_973 10th cir affg brock v commissioner tcmemo_1989_641 72_tc_28 while the taxpayer's expectation need not be reasonable it must be a good-faith expectation allen v commissioner supra pincite in resolving the factual question of the taxpayer's intent greater weight is given to the objective facts than to the taxpayer's statements of intention 84_tc_1244 affd 792_f2d_1256 4th cir sec_1_183-2 income_tax regs sets forth a nonexclusive list of nine factors to be used to determine whether an activity is engaged in for profit the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation no single factor nor a simple numerical majority of factors is necessarily controlling 949_f2d_345 10th cir affg tcmemo_1990_148 several factors weigh slightly in petitioners' favor first petitioners generally carried on the activity in a businesslike manner they maintained accurate inventory records obtained a colorado business license registered with the state to collect sales_tax advertised in antique newsletters although in a limited fashion and rented a showcase at the colorado antique gallery on the other hand some factors weigh heavily in favor of respondent petitioners reported no profits but rather substantial losses for the years in issue see 72_tc_411 affd without published opinion 647_f2d_170 9th cir while losses in the early years of an activity may not be indicative of the absence of a profit_motive several facts convince us otherwise in this case first petitioners reported losses of more than eight times the total sales reported for the years in issue total sales petitioners incurred traveling expenses in excess of six times the total sales considering only cost_of_goods_sold and direct selling_expenses commission expenses and the dollar_figure a month showcase rental petitioners posted a cumulative loss for the years in issue indeed assuming petitioners liquidated all of the inventory they purchased during the years in issue and that they were able to purchase it pincite percent of the hypothetical sale value the ensuing gross_profit would not even cover the cost of their traveling expenses stated more bluntly petitioners' traveling expenses were so grossly in excess of their total sales that petitioners had no prospect of ever turning a profit furthermore we find it telling that for subsequent years petitioners have not even prepared a profit and loss statement surely if a person were concerned with making a profit she or he would be interested in whether in fact there was or would be a profit or loss from the activity finally petitioners admittedly derived personal pleasure from antique hunting and possibly from displaying their more valuable pieces of antique glassware in their home we are cognizant of the fact that there is no general prohibition on pursuing a business that one enjoys see larson v commissioner tcmemo_1991_99 we are also cognizant that the federal fisc should not help underwrite personal pursuits see stanley v commissioner tcmemo_1980_217 in sum after considering all the relevant factors we conclude that while petitioners may have intended to earn a we note that petitioners' travel records showed that of the days traveling in were spent in the dallas fort worth area where petitioners' daughter lived profit on individual items of glassware when the activity is viewed in its entirety petitioners did not engage in the antique glassware sales activity for profit b penalties sec_6662 and b impose a penalty equal to percent of any portion of an underpayment attributable to negligence or disregard of rules or regulations negligence is defined as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 sec_6664 provides that no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and the taxpayer acted in good_faith whether the taxpayer acted with reasonable_cause and in good_faith is determined on a case-by-case basis taking into account all of the pertinent facts and circumstances remy v commissioner tcmemo_1997_72 relevant factors include the taxpayer's efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and reliance on the advice of a professional such as an accountant drummond v commissioner tcmemo_1997_71 an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith remy v commissioner supra the determination of whether petitioners engaged in their antique glassware sales activity for profit involves a difficult factual question see eg cavalaris v commissioner tcmemo_1996_308 petitioners substantiated all of the claimed expenses and employed an accountant to prepare their tax returns and advise them nothing in the record suggests that their reliance on mr myers was less than reasonable particularly considering petitioners' lack of prior business experience and educational backgrounds accordingly we find that petitioners acted with reasonable_cause and in good_faith and therefore the penalties do not apply decision will be entered for respondent with respect to the deficiencies and decision will be entered for petitioners with respect to the penalties under sec_6662 while mr holowinski did obtain his undergraduate degree in business administration he did so many years prior to those in issue his work experience did not focus on business or financial skills and he does not appear to have any special training in accounting or tax matters
